Name: 97/152/EC: Commission Decision of 10 February 1997 concerning the information to be entered in the computerized file of consignments of animals or animal products from third countries which are re-dispatched (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  information technology and data processing;  trade;  agricultural activity
 Date Published: 1997-02-28

 Avis juridique important|31997D015297/152/EC: Commission Decision of 10 February 1997 concerning the information to be entered in the computerized file of consignments of animals or animal products from third countries which are re-dispatched (Text with EEA relevance) Official Journal L 059 , 28/02/1997 P. 0050 - 0052COMMISSION DECISION of 10 February 1997 concerning the information to be entered in the computerized file of consignments of animals or animal products from third countries which are re-dispatched (Text with EEA relevance) (97/152/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerization of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas an information system must be established for consignments of animals re-dispatched by veterinary officials at border inspection posts;Whereas each authority concerned must have random access to a computerized file of consignments of animals or products which are re-dispatched;Whereas the information to be entered in the computerized file should be laid down in order to be able accurately to identify re-dispatched consignments and the reasons for re-dispatch;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The information to be entered in the computerized file of consignments of animals or animal products from third countries which are re-dispatched shall be as set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 10 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 25. 8. 1992, p. 27.ANNEX INFORMATION TO BE ENTERED IN THE COMPUTERIZED FILE OF CONSIGNMENTS OF ANIMALS OR ANIMAL PRODUCTS FROM THIRD COUNTRIES WHICH ARE RE-DISPATCHED 1. Border inspection post(a) Name and code of inspection post (Animo )(b) Name of veterinarian responsible.2. Consignment(a) Nature and code of goods (Animo )(b) Number/quantity/units(c) Health certificate:(i) serial number,(ii) date,(iii) name and service of veterinarian signing certificate,(iv) service of origin of veterinarian,(v) country of origin(d) Serial number of 'Annex B`3. Traders(a) Name and address of holding and/or establishment of origin (authorization number where appropriate)(b) Name and address of exporter(c) Name and address of importer4. Consignment movements(a) Third country of origin(b) Third country of dispatch(c) Region of origin (where appropriate)(d) Member State of destination/country of destination(e) Consignee and address of destination (authorization number where appropriate)(f) Means of transport:>TABLE>5. Re-dispatch(a) Date and time (if possible) of re-dispatch(b) Departure point (if different from border inspection post of entry)(c) Destination (if possible)(d) Means of transport:>TABLE>6. Reason for re-dispatch(a) Documentary checks:(i) outside competence of inspection post,(ii) absence of certificate/licence,(iii) invalid certificate/licence,- copy rather than original,- other formal errors,(iv) documentary errors,- third country,- region,- establishment,- additional guarantees,- protective clause(b) Indentity checks.(i) discrepancy between certificate/licence and goods.(ii) absence of regulatory mark or brand.(iii) results of visual examination negative,- goods,- means of transport,- animal welfare(c) Physical checks.Goods not complying with rules,- examination by veterinarian,- laboratory tests,- animal welfare7. Comments: